AURELIO RESOURCE CORPORATION ANNOUNCES

APPOINTMENT OF NEW CHIEF FINANCIAL OFFICER



LITTLETON, COLORADO, April 18, 2008

News Release #08-08



Aurelio Resource Corporation

(OTCBB : AULO, Frankfurt : F3RA) is pleased to announce that Robert R. Gilmore
has been appointed as Treasurer and Chief Financial Officer (CFO) of the
Company. Mr. Gilmore succeeds Allan J. Marter, who has served as Interim CFO
since late 2006.





Robert R. Gilmore

is an independent financial consultant and Certified Public Accountant (CPA)
with 35 years of experience in the financial and mining industries.





Currently Mr. Gilmore serves as a:

Director and Audit Committee chairman for Eldorado Gold Corporation (AMEX :
EGO), a company with operating mines in Brazil, China and Turkey; and as a

Director and Audit Committee chairman for Fronterra Copper Corp (TSX : FCC),
which produces approximately 70 million pounds of copper cathode annually from
the Piedras Verdes SX/EW copper mine in Sonora, Mexico, and as a

Director and Audit Committee chairman for Global Med Technologies.



Previously Mr. Gilmore served as:

Treasurer of Barringer Resources;

CFO of U.S. Gold Corporation;

CFO of Dakota Mining Corporation; and,

a Director of several other publicly-traded, operating mining companies in the
United States and Canada.



Mr. Gilmore is a Certified Public Accountant, a former employee of Coopers &
Lybrand (now PriceWaterhouseCoopers LLC), and a Member of the Colorado Society
of Certified Public Accountants and the American Institute of CPAs. He holds a
Bachelor of Science degree in Business Administration, Accounting from the
University of Denver



"We are very pleased that Robby has chosen to join the Aurelio team"

said Steve Doppler, President & CEO. "Robby's extensive experience with a wide
variety of mining companies will enable him to make a significant contribution
to Aurelio as we move forward with development of our wholly-owned Hill
Copper-Zinc Project in Arizona. At the same time, we would like to express our
sincere appreciation to Allan Marter for his valuable contributions to Aurelio
over the past 18 months. Although Allan is also stepping down as a Director of
Aurelio, I am pleased to say that he has agreed to remain involved with us on a
consulting basis, and we look forward to his continued participation in an
advisory and strategic planning capacity."





About the Company

Aurelio Resource Corporation

is a mineral exploration company focused on fast-track development of its
wholly-owned Hill Copper-Zinc Project, which the Company believes contains a
number of low-cost, bulk-tonnage, open-pit-mineable deposits close to surface
containing significant amounts of copper, zinc, silver and gold. The Company has
previously announced an independent estimate of the mineralized material at the
MAN Area of the Project totaling 63.8 million tons at an average grade of 0.56%
copper-equivalent. Aurelio has also acquired the rights to explore, and an
option to purchase, the Gavilanes gold porphyry deposit in Durango, Mexico.





On behalf of the Board of Directors of Aurelio Resource Corporation



Contacts

:



Stephen Doppler Diane Dudley

President & CEO Investor Relations

303-795-3030 303-945-7273 (direct)

800-803-1371 303-945-7270 (fax)



For additional information, please visit our website (www.AurelioResource.com)
and/or send an email to DianeD@AurelioResource.com.



Legal Notice Regarding Forward Looking Statements

Statements in this news release that are not historical are forward-looking
statements. Forward looking statements are statements that are not historical
facts and are generally, but not always, identified by the words "expects",
"plans", "anticipates", "believes", "intends", "estimates", "projects", "aims",
"potential", "goal", "objective", "prospective", and similar expressions, or
that events or conditions "will", "would", "may", "can", "could" or "should"
occur. Information inferred from the interpretation of drilling results and
information concerning mineral resource estimates may also be deemed to be
forward-looking statements, as it constitutes a prediction of what might be
found to be present when and if a project is actually developed. Forward-looking
statements in this news release include: that our property contains a number of
potentially low-cost, bulk-tonnage, open-pit-mineable deposits close to surface
containing significant amounts of copper, zinc, silver and gold.



It is important to note that the Company's actual outcomes may differ materially
from those statements contained in this press release. Factors which may delay
or prevent these forward looking statements from being realized include
misinterpretation of data; that we may not be able to keep our qualified
personnel; that funds expected to be received may not be; that our estimates of
mineral resources are inaccurate; uncertainties involved in the interpretation
of drilling results and other tests and the estimation of resources; that we may
not be able to get equipment or labor as we need it; that we may not be able to
raise sufficient funds to complete our intended exploration, purchase, lease or
option payments; that our applications to drill may be denied; that weather,
logistical problems or hazards may prevent us from exploration; that analysis of
data cannot be done accurately and at depth; that results which we have found in
any particular location are not necessarily indicative of larger areas of our
property; and that despite encouraging data there may be no commercially
exploitable mineralization on our properties. Readers should refer to the risk
disclosures outlined in the Company's most-recent Form 10-K and Form 10-Q
Reports filed with the Securities and Exchange Commission.



 